DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed December 3, 2020, has been entered.  Claims 12-27 are currently pending in the application.  The previous objection to claim 15 has been withdrawn in view of applicant’s claim amendment.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,357,052 B2. Although the claims at issue are not identical, they are not patentably distinct from each other both the instant claims and the claims of the issued patent are directed to compositions comprising rebaudioside A, rebaudioside B, one or more salts, and one or more sweeteners that are not a rebaudioside or a steviol glycoside sweetener, wherein each of the components in the compositions of the instant application and issued patent are found in overlapping amounts. Even though the instant claims are directed to a method for improving sensory profile of a steviol glycoside composition and the claims of USPN 10,357,052 B2 are directed to a composition, the method of the instant claims produces a composition that overlaps with the composition claimed in USPN 10,357,052 B2.

Claims 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,357,052 B2 in view of Furlano et al. (WO 2012/082493).
The patented claims teach the components in the compositions of the instant application in overlapping amounts. The patented claims do no teach the production of RB by the hydrolysis of RB.  However, Furlano et al. teach the production of RB from RA by alkaline hydrolysis using sodium hydroxide, and teach that the mixture can be held for any length of time to allow sufficient hydrolysis of RA to RB [0035-0037].  Therefore, it would have been obvious to one of ordinary skill wanting to prepare a composition comprising RA and RB to hydrolyze the RA to RB as the claimed hydrolysis method was known in the art as taught by Furlano et al.  This would have required no more than routine experimentation, as Furlano et al. teach that the hydrolysis can be .

Claims 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,568,351 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of the issued patent are directed to compositions comprising rebaudioside A, rebaudioside B, one or more salts, and one or more sweeteners that are not a rebaudioside or a steviol glycoside sweetener, wherein each of the components in the compositions of the instant application and issued patent are found in overlapping amounts. Even though the instant claims are directed to a method for improving sensory profile of a steviol glycoside composition and the claims of USPN 10,568,351 B2 are directed to a method for sweetening a target composition, the composition in the method of the instant claims overlaps with the composition in the method as claimed in USPN 10,568,351 B2.

Claims 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,568,351 B2 in view of Furlano et al. (WO 2012/082493).
The patented claims teach the components in the compositions of the instant application in overlapping amounts. The patented claims do no teach the production of RB by the hydrolysis of RB.  However, Furlano et al. teach the production of RB from RA by alkaline hydrolysis using sodium hydroxide, and teach that the mixture can be .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (USPGPub 2007/0128311 A1).
With respect to claims 12-16 and 21-23, Prakash et al. teach a method of improving the taste of high-potency sweetener compositions comprising combining at least one natural high potency sweetener (NHPS) and at least one sweet taste improving composition selected from the group consisting of carbohydrates, polyols, other sweet taste improving additives, and combinations thereof (abstract; [0006]-[0007]). Prakash et al. teach embodiments wherein a plurality of sweet taste improving compositions are used in combination with one or more NHPSs [0173]. The combination of high-potency sweeteners comprises rebaudioside A in combination with rebaudioside B [0068]. The at least one of carbohydrates and polyols that represent a sweet taste improving composition within the sweetener composition include natural or synthetic sweeteners ([0083], [0095]; [0121]; [0152]). Examples of the carbohydrates used in the composition in order to improve the sweet taste include tagatose, trehalose, galactose, rhamnose, sucrose, glucose, fructose, arabinose, xylose, mannose, lactose, maltose, cellobiose, and raffinose ([0083]; [0122]; [0143]; [0852]). Examples of the polyols used in the composition include erythritol, mannitol, sorbitol, and xylitol ([0095]; [0121]; [0152]). In addition, suitable sweet taste improving synthetic sweetener additives for use in the composition also may include sucralose, aspartame, cyclamate, and acesulfame potassium or other salts ([0113]; [0857]).
In addition, Prakash et al. also teach forming compositions comprising sweet taste improving additives, such as inorganic acid salts, which include sodium chloride, potassium chloride, and magnesium chloride ([0096]; [0115]; [0842]; [0852]-[0855]).
According to Prakash et al., the at least one NHPS, comprising Rebaudioside A and Rebaudioside B, is combined with a plurality of sweet taste improving additives, desirably 4 or more sweet taste improving additives, wherein each sweet taste improving additive is present in an amount such that no one sweet taste improving additive imparts a substantial off taste to the NHPS composition [0825].
Prakash et al. disclose specific embodiments wherein the inorganic acid salt additive (salt) is present in an amount of about 25 (0.0025%) to 5,000 ppm (0.5%) of the composition ([0875]-[0876]), the carbohydrate additive is present from about 1,000 (0.1%) to about 100,000 ppm (10%) [0876], and the polyol additive is present from about 400 (0.04%) to about 80,000 ppm (8%) ([0881]-[0882]). Therefore, Prakash et al. suggest concentrations of a salt and a non-SG sweetener that overlap with the respective ranges as recited in claims 12 and 21-23.
In addition, Prakash et al. disclose the amounts or concentrations of Rebaudioside A and Rebaudioside B within the combination of high potency sweeteners, wherein rebaudioside A is present in the combination of steviolglycosides in an amount in the range of about 50 to about 99.5 weight percent of the combination of high-potency sweeteners and rebaudioside B is present in the combination of high-potency sweeteners in an amount in the range of about 1 to about 8 weight percent [0069]-[0070]. Thus, Prakash et al. suggest an amount of rebaudioside A that overlaps with the respective claimed ranges. However, Prakash et al. fail to expressly disclose the concentration of rebaudioside B within the sweetener composition as recited in claims 12 and 23.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). Given that Prakash et al. teach high potency sweetener compositions, wherein each of the above high potency sweeteners and sweet taste improving ingredients affect both the taste and flavor profile of the overall composition and given that high potency sweeteners (i.e. Rebaudioside B) may be attributed to off tastes and diminished sweetness on iterative tasting [0004], one of ordinary skill in the art would have found it obvious to optimize the concentration of the Rebaudioside B that is used within the sweetener composition through routine experimentation in order to obtain a sweetener composition with desirable taste and flavor properties.
 Moreover, it is the examiner’s stance that the upper limit of the concentration range for rebaudioside B as taught by Prakash (8 wt.%) is close to the lower limit of the claimed range. [A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I).
Regarding claims 17 and 18, Prakash et al. teach the method of improving the taste of high potency sweetener composition as recited above with respect to claim 12, wherein the at least one NHPS may also comprise combinations of NHPS, including prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
Regarding claim 19, Prakash et al. teach the method of obtaining the composition as recited above with respect to claim 12. Thus, Prakash et al. teach a substantially similar composition to that of the composition produced by the claimed method. Given that the Prakash et al. teach a composition comprising Rebaudioside A, Rebaudioside B, a salt, and a non-SG sweetener, one of ordinary skill in the art would have expected the composition of Prakash et al. to have increased solubility compared to the same composition without the salt and/or without the non-SG sweetener, as this was a characteristic of the substantially similar claimed composition.
Regarding claim 20, Prakash et al. teach the limitations as recited above with respect to claim 12. In addition, it is noted that Prakash et al. provide the natural high-potency sweetener composition as recited above, with improved temporal profile and flavor profile, wherein the profiles that are imparted are more sugar-like ([0006]-[0007]). According to Prakash et al., the sweet taste improving compositions, which include, carbohydrates, polyols, synthetic sweeteners, and inorganic salts improve the temporal 
Regarding claims 24 and 25, Prakash et al. teach a method of improving the taste of high-potency sweetener compositions as set forth above with regard to claim 12 to provide a composition as claimed.  They do not specifically teach that the RB is added to the SG composition, and then one or more salts and non-SG sweeteners are added to the composition.  However, any order of adding ingredients is considered prima facie obvious in the absence of convincing arguments or evidence of unexpected results.  MPEP § 2144.04 (IV) C.  Given the fact that the objective of Prakash et al. is the same as that of the instant invention, that is, to improve the sensory profile of SG compositions, the claimed method is considered to be obvious over Prakash et al.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (USPGPub 2007/0128311 A1) in view of Furlano et al. (WO 2012/082493).
Prakash et al. teach a method as detailed above with regard to claim 24.  Where Prakash et al. render obvious a method of making a composition comprising RA, RB, a 
Furlano et al. teach the production of RB from RA by alkaline hydrolysis using sodium hydroxide, and teach that the mixture can be held for any length of time to allow sufficient hydrolysis of RA to RB [0035-0037].  Therefore, it would have been obvious to one of ordinary skill wanting to prepare a composition comprising RA and RB to hydrolyze the RA to RB as the claimed hydrolysis method was known in the art as taught by Furlano et al.  This would have required no more than routine experimentation, as Furlano et al. teach that the hydrolysis can be carried out to the desired extent by adjusting the time of hydrolysis, thereby allowing one of ordinary skill to have arrived at the invention as claimed.

Response to Amendment

The declaration under 37 CFR 1.132 filed December 3, 2020, is insufficient to overcome the rejection of claims 12-23 based upon Prakash as set forth in the last Office action because:  the showings are not commensurate in scope with the claims.  The examiner also notes that the declaration is the same declaration as filed in Application serial no. 14/739,887, on March 21, 2019, now Patent No. 10,357,352.  However, the patented claims are product claims and are narrower that the method claims pending in the instant application.
Where the results in the declaration show only NaCl and KCl as the salts, and glucose and fructose as the non-SG sweetener, the results shown are not .

Response to Arguments

Applicant's arguments filed December 3, 2020, have been fully considered but they are not persuasive.
Applicant argues that Prakash does not describe or suggest a composition where one or more salts and non-SG sweeteners are added to a composition to provide a final composition comprising RA and RB (Remarks, p. 8).
This argument is not persuasive.  Prakash teaches combinations of RA and RB, and teaches that salts and non-SG sweeteners are also known to be combined with RA to provide an improved sweetener profile.  Therefore, where all of the claimed components are known to be combined to “improve” the sensory profile of steviol glycoside, to have “introduced” salts and non-SG sweeteners to a composition comprising SG sweeteners is not considered to represent an unobvious contribution over the prior art.
Applicant argues that the claimed subject matter is based on unexpected results, and that these results show that the claimed composition has an improved taste profile compared to compositions with components falling within the ranges disclosed by Prakash (Remarks, pp. 9-10).
This argument is not persuasive.  As has been discussed repeatedly in the prosecution of this family of cases, the results shown are for a specific combination of RA, RB, salt and non-SG sweeteners.  Not any salt, or any non-SG sweetener, as is in the pending claims 12 and 23.  Therefore, given that it is well known in the sweetener art to combine RA, RB, salts and non-SG sweeteners to provide sweetening composition, the claims continue to be considered obvious over the prior art as set forth above.
Applicant argues that the rejection is based on hindsight, and that Prakash fails to provide useful guidance in determining which additives might impart a substantial off taste, or not (Remarks, pp. 11-12).
These arguments are not persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, all of the claimed components are known to be combined to provide sweetener compositions.  Therefore, to have arrived at a method of combining components as claimed continues to be considered obvious over the applied prior art.  Where Prakash does not specifically disclose amounts of the additional components, one of ordinary skill would have been able to determine, through no more than routine 
Applicant points to a PTAB decision in Ex Parte Campanile that applicant alleges is material to the rejection in the instant case.  Applicant argues that in the appeal, there was no motivation to have selected the 2,4-nonadiene from a long list of volatile compounds, to be included in a composition in an “aroma enhancing amount” (Remarks, pp. 13-16).
This argument is not persuasive.  The facts in Ex Parte Campanile are not the same as in the instant application.  In Ex Parte Campanile, the 2,4- nonadiene was not recognized to be added to compositions as an aroma improving compound.  Conversely, in the instant application, all of the claimed components are known to be combined in sweetener compositions.  Even where the prior art of Prakash does not teach an amount of RB as claimed, to have adjusted the amount while continuing to provide a sweetener composition is not considered to represent an unobvious contribution over the prior art.  Applicant is using known RA, RB, salts and non-SG sweeteners and combining them to provide the predictable result of a sweetening composition.
The examiner also notes that Bridges et al. (WO 2012/102769), which was made of record by applicant in the 14 page IDS filed November 1, 2019, indicates that the presence of RB generally improves the sensory profile of steviol glycoside compositions (Abstract).  Therefore, where the claims are to a composition comprising RA, RB, a salt and non-SG sweetener, one of ordinary skill would have been able to have arrived at 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791